Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-18935, 333-18883, 333-18885, 333-30841, 333-30211, 333-31895, 333-84751, 333-40914, 333-48116, 33360862, 333-116421, 333-116423 and 333-135446 on Forms S-8 of our reports dated March 3, 2010, relating to the financial statements and financial statement schedule of SFN Group, Inc. and the effectiveness of SFN Group, Inc.s internal control over financial reporting, appearing in this Annual Report on Form 10-K of SFN Group, Inc. for the year ended December 27, 2009. DELOITTE & TOUCHE LLP Miami, Florida March 3, 2010
